DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of US Application no. 15/787,526, now US Patent no. 10,596,378, filed 18 October 2017, which claims the benefit of domestic priority from US Provisional Applications no. 62/409,753, filed 18 October 2016.

Information Disclosure Statement
The information disclosure statements filed 3 June 2021 and 23 March 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Best (US Publication no. 2014/0148636).
In regard to claim 1, Best describes a technique for treating a patient with a neurologic condition such as depression, PTSD, bipolar depression/disorder, and alcohol abuse (para 23).  The treatment includes the administration of a therapeutic effective dose of a pharmacologic agent such as the NMDA inhibitor ketamine that works to antagonize or inhibit specific receptor pathways in the brain (para 11, 17, and 27-32).  Additionally, a non-pharmacological treatment such as a transcranial magnetic or electrical stimulation is administered as part of the treatment (15, 25, and 26). Best teaches that the non-pharmacologic treatment can be applied following administration of 
	In regard to claims 2-4, Best as relied on describes use of the same pharmacologic agent ketamine within similar therapeutic dosing as the present disclosure and is therefore considered to necessarily have the same effect on the behavior of neurons in the synaptic pathway.
	In regard to claim 5, Best teaches that NDMR antagonists such a ketamine are known for their dissociative, hallucinogenic, and/or euphoriant properties (para 10, 11, and 28).
	In regard to claims 6 and 7, dosing considerations in Best are based upon the type of anesthetic, its half-life, delivery method, absorption rate, and patient weight in 
	In regard to claims 8-11, Best describes a technique for treating a patient with a neurologic condition such as depression, PTSD, bipolar depression/disorder, and alcohol abuse (para 23).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US Patent no. 9,649,501) in view of deCharms et al. (US Publication no. 2016/0005320).
In regard to claim 12, Best is considered to substantially describe the invention as claimed, however does not teach stimulating the synaptic pathway via cognitive training exercise or exposure to a sensory stimulus.  DeCharms et al. teach a computer implemented method of directing mental exercise including exposure to a sensory stimulus such as an image, video, sound or animation that is useful for treating and controlling anxiety or depression (para 4-6, 62, 128-130).  The method may be used in combination with a pharmacological agent (para 5 and 257-258).  Modificaiton of Best to apply cognitive training exercise or exposure to a sensory stimulus in combination with the pharmacological agent to treat a neurologic condition is considered to have been .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,596,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘378 patent substantially recites the present invention as claimed for activing a synaptic pathway with a pharmacologic agent, and providing a non-pharmacologic treatment for stimulation of the activated synaptic pathway.  The ‘378 is considered to recite each and every feature of the present invention in an anticipator manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art provided here pertains to activation of neural pathways from combined used of stimulation techniques and pharmacological agents.
Stubbeman (US Publication no. 2015/0058189);
Hargrove (US Publication no. 2011/0307029);
Pascual-Leone et al. (US Publication no. 2011/0224571);
Palermo et al. (US Publication no. 2008/0208287);
De Ridder (US Publication no. 2006/0095088).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 November 2021